Citation Nr: 0618597	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for throat cancer, nasal 
cancer, basal cell cancer, cancer of the saliva gland, and 
Hodgkin's disease, all claimed as due to exposure to 
radiation.



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to June 
1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously decided by the Board in a decision 
dated in April 2005.  The veteran appealed the decision and 
pursuant to a Joint Motion for Remand, the case was remanded 
to the Board for additional development by order of the 
United States Court of Appeals for Veterans Claims (the 
Court).


REMAND

The veteran has submitted evidence subsequent to the remand 
from the Court and has expressly indicated he does not wish 
to waive RO consideration of that evidence.  Accordingly, the 
case must be remanded to the RO for review of this additional 
evidence in conjunction with the veteran's claims.  See, DAV 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).

In addition, as noted by the Court, the veteran has reported 
treatment at the VA Medical Center (VAMC) in Biloxi, 
Mississippi in 2002 and the VAMC in Pensacola, Florida from 
2001 to 2002.  The RO should obtain all evidence form these 
VAMCs and any associated outpatient clinics.  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. § 5103(A) (West 2002).  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Counts v. Brown, 6 Vet. App. 473 (1994).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should obtain all available 
treatment records of the veteran from the 
VAMC in Biloxi, Mississippi dated in 2002 
and from the VAMC in Pensacola, Florida 
dated from 2001 to 2002 and all 
associated outpatient clinics from both 
VAMCs.  If no such records are available 
the RO should obtain written confirmation 
of that fact and notify the veteran of 
the inability to obtain the records, 
explain the efforts to obtain them and 
describe any further action to be taken, 
as appropriate..

2.  Following the above, the RO should 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



